                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                     In Bankruptcy:

DOUGLAS SCOTT SNYDER,
                                         Case No. 18-47723-mbm
                                         Chapter 7
     Debtor.                             Hon. Marci B. McIvor
__________________________________________________________________

TIMOTHY J. MILLER, TRUSTEE,

      Plaintiff,
                                                      Adv. Pro. No. 18-04559-mbm
                                                      Hon. Marci B. McIvor
vs.

DOUGLAS SCOTT SNYDER,

     Defendant.
__________________________________________________________________

                   FIRST SET OF DISCOVERY TO DEFENDANT


      Plaintiff, Timothy J. Miller, Trustee, by and through his counsel, Clayson,

Schneider & Miller, P.C., submits the following for his First Set of Discovery to

Defendant, Douglas Scott Snyder, and states:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 1 of 43
 I.   INSTRUCTIONS

          A. Reservation of Rights; No Waiver​.


      These discovery requests are not intended and shall not be construed or

asserted to constitute a waiver by Plaintiff of (1) any claim(s) against Defendant(s)

or any other party, and/or (2) any defenses to any claim(s) by Defendant(s) or any

other party.


          B. Interrogatories​.


      The following Interrogatories are directed to you under the provisions of

Fed. R. Civ. P. 33​, made applicable to these proceedings pursuant to ​Fed. R.

Bankr. P. 7033​. You are required to answer such Interrogatories fully and

completely within thirty (30) days of service unless ordered otherwise by the

Court. The information available to you shall include all information relevant

under ​Fed. R. Civ. P. 33​, as made applicable to these proceedings by Bankruptcy

Rules 7033, which is within the possession or knowledge of you, your agents,

employees, attorneys, or investigators, whether secured by you, your agent, your

representatives, your attorneys or any other persons from whom you can obtain




18-04559-mbm      Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 2 of 43
this information or for which could be obtained by you from your employees,

agents, attorneys, representatives, sureties or indemnitors.


      The following interrogatories shall “…be answered separately and fully in

writing and fully in writing under oath” pursuant to ​Fed. R. Civ. P. 33​. The

answers shall be signed by the person making them.


          C. Requests for Admission


      The following requests for admissions are directed to the Defendant(s)

pursuant to ​Fed. R. Civ. P. 36​, as made applicable to this proceeding by ​Fed. R.

Bankr. P. 7036​. If you fail to respond or object to any request within 30 days of the

service of the Requests, the matter shall be deemed admitted under Rule 36. As is

more fully set out in ​Fed. R. Civ. P. 36(a)​, the Defendant(s) must admit or deny

each request, and, where necessary, specify the parts of each request to which he

objects or cannot in good faith admit or deny. If the Defendant(s) object to only

part of a Request, they must admit or deny the remainder of the Request. In the

event that the Defendant(s) objects to or deny any Request or portion of a Request,

the Defendant(s) must state the reasons for its objection or denial.




18-04559-mbm      Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 3 of 43
      Each Request solicits all information obtainable by Defendant(s), from

Defendant(s), as well as Defendant(s)’ investigators, agents, employees and

representatives. If you answer a Request on the basis that you lack sufficient

information to respond, describe any and all efforts you made to inform yourself of

the facts and circumstances necessary to answer or respond.


          D. Requests for Production of Documents​.


      The following requests for documents are directed to the Defendant(s)

pursuant to ​Fed. R. Civ. P. 34​, as made applicable to this proceeding by ​Fed. R.

Bankr. P. 7034​. Defendant(s) are required to produce, at the offices of Clayson,

Schneider & Miller P.C. 645 Griswold St., Suite 3900, Detroit, MI 48226 all

designated documents which are in the possession, custody, or control of

Defendant(s) for examination and copying. Alternatively, production will be

deemed sufficient if the responsive documents are delivered to the offices of

Clayson, Schneider & Miller P.C. Responses are due within thirty (30) days of the

date of service of this request.


      Documents must be produced pursuant to ​Fed. R. Civ. P. 34(b)(2)(E)(i),

which states that, “unless otherwise stipulated or ordered by the court… [a] party




18-04559-mbm      Doc 13    Filed 02/11/19   Entered 02/11/19 12:38:40   Page 4 of 43
must produce documents as they are kept in the usual course of business or must

organize them to correspond to the categories in the request”.


       Any and all objections to production of documents must “…state with

specificity the grounds for objecting to the request, including the reasons” pursuant

to ​Fed. R. Civ. P. 34(b)(2)(B)​. Further, any objection “…must state whether any

responsive materials are being withheld on the basis of that objection…”, and must

identify the withheld documents not produced and permit inspection of the rest”

pursuant to ​Fed. R. Civ. P. 34(c)(2)(C).


          E. Supplementation of All Responses.


       Pursuant to ​Fed. R. Civ. P. 26(e) as made operative in the instant proceeding

by ​Fed. R. Bankr. P. 7026​, the Plaintiff’s Interrogatories, Requests for Admissions,

and Requests for Production of Documents shall be deemed continuing.

Defendant(s) shall supplement Plaintiff’s responses in accordance with ​Fed. R.

Civ. P. 26(e)​.


II.    DEFINITION OF TERMS

          A. The term “describe in detail” means:




18-04559-mbm      Doc 13    Filed 02/11/19   Entered 02/11/19 12:38:40   Page 5 of 43
            i.    Describe fully with reference to underlying facts rather than by

                  reference to ultimate facts or conclusions or fact or law;

           ii.    Where applicable, particularize as (a) time, (b) place, (c)

                  manner; and

          iii.    Set forth all relevant facts necessary for a complete

                  understanding of the act, process, event, or thing in question.

       B. The term "document" means and includes without limitation, any of

         the following whether written (handwritten, types or printed); printed;

         and/or reproduced,, recorded, kept or maintained by any mechanical

         process; accounting records and data; actuarial records and data;

         account statements; advertisements; appointment books; calendars;

         circulars; communications; computations (both in existence and stored

         in memory components); correspondence; computerized data;

         computerized discs; computer memory; computer tapes; contracts;

         credit card bills; diagrams, data processing results; diaries; digital

         video; drafts; drawings; e-mails; graphs; films; financial statements;

         interoffice communications; invoices; journals; ledgers; letters;

         licenses; magazines; manuals; maps; memoranda; microfilm; and

         microfiche; minutes; newspaper articles; notebooks; notes; notices;




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 6 of 43
         offers; opinions or reports of consultants; pamphlets; papers;

         periodical bulletins; photographs; plans; printouts; proposals;

         prospectuses; receipts; regulations; reports; reports of state and federal

         governments and governmental agencies; rules; tables; telegrams;

         telephone records; ticket stubs; time sheets and/or logs; transcripts;

         sketches; summaries, reports or records of telephone conversations;

         personal interviews, investigations or negotiations, meetings or

         conferences; videotapes; word processing documents; work papers;

         any marginal comments appearing on any document, and all other

         information, writings, data or records, especially those which any

         person might utilize as a means to refresh recollection, together with

         things similar to any of the foregoing, however denominated, and

         other compilations from which information can be obtained or

         translated, if necessary, through detection devices into reasonably

         usable form. “Documents” shall further include all “writings”,

         “recordings”, “originals”, and “duplicates”, including, but not limited

         to, copies and non-identical copies (whether difference from the

         original because of notes or marks made on or attached to the copies,

         or otherwise).




18-04559-mbm   Doc 13     Filed 02/11/19   Entered 02/11/19 12:38:40   Page 7 of 43
       C. The term “Discovery Requests” means Plaintiff’s First Set of

          Discovery to Defendant.

       D. When requested to state the “factual basis” for any answers, identify

          each occurrence, incident and fact upon which reliance will be based

          at any trial or hearing of this action to support such Answer,

          including:

            i.    The date thereof;

           ii.    The place thereof;

          iii.    The substance in detail of each occurrence or incident and the

                  fact upon which the answering party relies to support the

                  allegation or answer;

          iv.     Identification of each person who participates therein;

           v.     Identification of each person present; and

          vi.     The course of your knowledge thereof.

       E. When the “identification of any document” is requested, give:

            i.    Its date;

           ii.    The identity of the author or addressor;

          iii.    The identity of the addressee;

          iv.     The identity of the recipient of all copies;




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 8 of 43
           v.     The present location thereof; and

          vi.     The identity of the person presently.

       F. When the “identification of any person” is requested herein, give the

          person’s:

            i.    Name;

           ii.    Current residential address;

          iii.    Current telephone number;

          iv.     Employer, if any;

           v.     Employer's current address; and

          vi.     Employer's current telephone number.

       G. When requested to state the “legal basis” for any allegation or

          statement, state the following:

            i.    The general legal theory(ies) and principle(s) on which you

                  rely;

           ii.    Set forth specifically, with complete citations, all laws, statutes,

                  cases and authorities in support of such theor(ies) and

                  principle(s); and




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40    Page 9 of 43
          iii.    Relate such theor(ies) and principle(s) specifically to the facts

                  and circumstances surrounding the pertinent aspect of your

                  objection.

       H. The word "or" is used herein in its inclusive sense unless the context

          clearly requires otherwise.

       I. The term “person” shall mean individual, partnership, corporation,

          limited liability company, entity, unincorporated association or trust.

       J. The term “produce” means that the documents should be delivered to

          Clayson, Schneider & Miller, P.C. in accordance with the instructions

          set forth in paragraph I(D), ​supra.​

       K. The term “1005 Beech St.” shall refer to Creditor’s previous

          residence, located at 1005 Beech St., Bryan, OH 43506.

       L. The term “834 Country Creek Dr.” shall refer to real property located

          at 834 County Creek Dr., Saline, MI.

       M.The term “Bankruptcy” shall refer to the bankruptcy of Douglas Scott

          Snyder, as referenced above.

       N. The term “Creditor” shall refer to Sue A. Snyder.

       O. The term “Debtor” shall refer to Douglas Scott Snyder.




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 10 of 43
        P. The term “Defendant” shall refer to Douglass Scott Snyder, the

              Defendant in this adversary proceeding.

        Q. The term “Petition Date” shall refer to May 29, 2018.

        R. DISCOVERY REQUESTS

1.   REQUEST No. 1:

     1.1.     REQUEST FOR ADMISSION​: Admit that Creditor holds a

              judgement against you from a lawsuit relating to your abuse of the

              power of attorney granted to you by Creditor.

              RESPONSE:

     1.2.     INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

            1.2.1.    Describe in detail the factual basis for your answer or

                      qualification, including the specific basis for said judgment and

                      any and all defenses to said claim;

                      RESPONSE:

            1.2.2.    Identify all persons with personal knowledge of the facts you

                      described; and

                      RESPONSE:




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 11 of 43
            1.2.3.    Identify all documents which in any manner support, evidence,

                      comment on, pertain to, mention, or reflect the facts you

                      described.

                      RESPONSE:

     1.3.     REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

2.   REQUEST No. 2:

     2.1.     REQUEST FOR ADMISSION​: Admit that Creditor revoked the

              October 7, 2013 Power of Attorney attached as ​Exhibit A to the

              Plaintiff’s Complaint granted to you on or around June 6, 2015.

              RESPONSE:

     2.2.     INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

            2.2.1.    Describe in detail the factual basis for your answer or

                      qualification.

                      RESPONSE:




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 12 of 43
            2.2.2.    Identify all persons with personal knowledge of the facts you

                      described; and

                      RESPONSE:

            2.2.3.    Identify all documents which in any manner support, evidence,

                      comment on, pertain to, mention, or reflect the facts you

                      described, including but not limited to any executed documents,

                      notices, or otherwise regarding the October 7, 2013 Power of

                      Attorney granted to and revoked from you by Creditor.

                      RESPONSE:

     2.3.     REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

                      RESPONSE:

3.   REQUEST No. 3:

     3.1.     REQUEST FOR ADMISSION​: Admit that on June 10, 2014,

              Creditor issued a second Power of Attorney which was only effective

              upon a determination that Creditor was deemed mentally incompetent

              by a medical doctor.

              RESPONSE:




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 13 of 43
    3.2.     INTERROGATORY: ​If your answer to the preceding Request for

             Admission is in the negative or qualified in any matter:

           3.2.1.    Describe in detail the factual basis for your answer or

                     qualification, including but not limited to any evidence that

                     Creditor did not grant a Power of Attorney to Defendant that

                     was contingent upon a medical doctor’s finding that Creditor

                     was mentally incompetent;

                     RESPONSE:

           3.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:

           3.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described, including but not limited to any medical reports

                     concerning Creditor’s mental competence, and Power of

                     Attorney or other testamentary document.

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 14 of 43
     3.3.     REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

4.   REQUEST No. 4:

     4.1.     REQUEST FOR ADMISSION​: Admit that on January 10, 2017

              Creditor revoked any authority whatsoever for Defendant to act under

              any power of attorney previously signed or otherwise.

              RESPONSE:

     4.2.     INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

            4.2.1.    Describe in detail the factual basis for your answer or

                      qualification, including, but not limited to any evidence that

                      Creditor did not revoke all of Defendant’s authority to act on

                      her behalf via Power of Attorney or otherwise;

                      RESPONSE:

            4.2.2.    Identify all persons with personal knowledge of the facts you

                      described; and

                      RESPONSE:




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 15 of 43
            4.2.3.    Identify all documents which in any manner support, evidence,

                      comment on, pertain to, mention, or reflect the facts you

                      described.

                      RESPONSE:

     4.3.     REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:



5.   REQUEST No. 5:

     5.1.     REQUEST FOR ADMISSION​: Admit that Creditor was never

              declared mentally incompetent by a medical doctor.

              RESPONSE:

     5.2.     INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

            5.2.1.    Describe in detail the factual basis for your answer or

                      qualification, including but not limited to any evidence tending

                      to show that Creditor was declared mentally incompetent by a

                      medical doctor;




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 16 of 43
                      RESPONSE:

            5.2.2.    Identify all persons with personal knowledge of the facts you

                      described; and

                      RESPONSE:

            5.2.3.    Identify all documents which in any manner support, evidence,

                      comment on, pertain to, mention, or reflect the facts you

                      described, including but not limited to medical records, letters,

                      or other documentation issued by a medical doctor.

                      RESPONSE:

     5.3.     REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

6.   REQUEST No. 6:

     6.1.     REQUEST FOR ADMISSION​: Admit that Defendant did not live

              with Creditor until 2016 when they moved into 834 Country Creek

              Dr.

              RESPONSE:




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 17 of 43
    6.2.     INTERROGATORY: ​If your answer to the preceding Request for

             Admission is in the negative or qualified in any matter:

           6.2.1.    Describe in detail the factual basis for your answer or

                     qualification, including the specific period(s) of time that the

                     Defendant lived with the Creditor.

                     RESPONSE:

           6.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:

           6.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

    6.3.     REQUEST TO PRODUCE: ​Produce any and all documents

             identified in response to the preceding interrogatory.

             RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 18 of 43
7.   REQUEST No. 7:

     7.1.     REQUEST FOR ADMISSION​: Admit that on September 1, 2016,

              under the false authority of an ineffective Power of Attorney for

              Creditor, Defendant sold 1005 Beech St.

              RESPONSE:

     7.2.     INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

            7.2.1.    Describe in detail the factual basis for your answer or

                      qualification,   including    any   legally   effective   authority

                      Defendant had to sign any documents or dispose of any of

                      Creditor’s property;

                      RESPONSE:

            7.2.2.    Identify all persons with personal knowledge of the facts you

                      described; and

                      RESPONSE:

            7.2.3.    Identify all documents which in any manner support, evidence,

                      comment on, pertain to, mention, or reflect the facts you

                      described, including but not limited to any documents executed




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 19 of 43
                      by Creditor that purported to give Defendant authority to act on

                      her behalf regarding any financial transactions.

                      RESPONSE:

     7.3.     REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

8.   REQUEST No. 8:

     8.1.     REQUEST FOR ADMISSION​: Admit that Defendant accessed

              Creditor’s financial bank accounts for transaction without legal

              authority to do so from Creditor.

              RESPONSE:

     8.2.     INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

            8.2.1.    Describe in detail the factual basis for your answer or

                      qualification, including but not limited to any evidence of

                      Defendant’s authority to access Creditor’s financial accounts

                      and make transactions on behalf of Creditor;

                      RESPONSE:




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 20 of 43
            8.2.2.    Identify all persons with personal knowledge of the facts you

                      described; and

                      RESPONSE:

            8.2.3.    Identify all documents which in any manner support, evidence,

                      comment on, pertain to, mention, or reflect the facts you

                      described.

                      RESPONSE:

     8.3.     REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

9.   REQUEST No. 9:

     9.1.     REQUEST FOR ADMISSION​: Admit that without explicit

              authority from Creditor to do so, Defendant used Creditor’s funds to

              purchase real property titled in Defendant’s name, and located at 834

              County Creek Dr. for the sum of $280,000.00.

              RESPONSE:

     9.2.     INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:




18-04559-mbm         Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 21 of 43
           9.2.1.    Describe in detail the factual basis for your answer or

                     qualification, including any specific authorization provided by

                     the Creditor.

             RESPONSE:

           9.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:

           9.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

    9.3.     REQUEST TO PRODUCE: ​Produce any and all documents

             identified in response to the preceding interrogatory.

             RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 22 of 43
10.    REQUEST No. 10:

      10.1.   REQUEST FOR ADMISSION​: Admit that without any legal

              authority to do so, Defendant sold, transferred, or otherwise converted

              Creditor’s property valued in excess of $370,000.00, including

              Creditor’s jewelry and financial accounts.

              RESPONSE:

      10.2.   INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          10.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:

          10.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:

          10.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 23 of 43
      10.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

11.    REQUEST No. 11:

      11.1.   REQUEST FOR ADMISSION​: Admit that without legal authority

              to do so, Defendant sold Creditor’s Infiniti Q45 vehicle in March of

              2017 for $26,000.00 and Toyota Camry vehicle in June of 2017 for

              $5,100.00.

              RESPONSE:

      11.2.   INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          11.2.1.    Describe in detail the factual basis for your answer or

                     qualification, including facts that support any asserted

                     authority;

                     RESPONSE:

          11.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 24 of 43
          11.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

      11.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

12.    REQUEST No. 12:

      12.1.   REQUEST FOR ADMISSION​: Admit that Defendant converted or

              otherwise transferred the proceeds from the sale of the Infiniti 645 and

              Toyota Camry vehicles without legal authority to do so from Creditor.

              RESPONSE:

      12.2.   INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          12.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 25 of 43
          12.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:

          12.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

      12.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:

13.    REQUEST No. 13:

      13.1.   REQUEST FOR ADMISSION​: Admit that Defendant has not

              accounted for the disposition of the proceeds from the sale of the

              Inifinti Q45 and Toyota Camry Vehicles in his bankruptcy.

              RESPONSE:

      13.2.   INTERROGATORY: ​If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 26 of 43
       13.2.1.    Describe in detail the factual basis for your answer or

                  qualification, including the specific disposition of said funds;

                  RESPONSE:

       13.2.2.    Identify all persons with personal knowledge of the facts you

                  described; and

                  RESPONSE:

       13.2.3.    Identify all documents which in any manner support, evidence,

                  comment on, pertain to, mention, or reflect the facts you

                  described.

                  RESPONSE:

   13.3.   REQUEST TO PRODUCE: ​Produce any and all documents

           identified in response to the preceding interrogatory.

           RESPONSE:




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 27 of 43
14.    REQUEST No. 14​:

      14.1.   REQUEST FOR ADMISSION​: Admit that Defendant has not

              accounted for the source of $21,000.00 deposited to his account on on

              February 7, 2017, nor the disposition of the subsequently withdrawn

              funds in this bankruptcy proceeding

              RESPONSE​:

      14.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          14.2.1.    Describe in detail the factual basis for your answer or

                     qualification, including the source of funds deposited and the

                     disposition of said funds;

          14.2.2.    RESPONSE:

          14.2.3.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 28 of 43
          14.2.4.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

      14.3.   REQUEST TO PRODUCE​: Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE:




15.    REQUEST No. 15​:

      15.1.   REQUEST FOR ADMISSION​: Admit that Defendant is unable to

              account for the source of the $6,000 deposited to his Northstar bank

              account on April 4, 2017, nor the disposition of funds withdrawn

              thereafter.

              RESPONSE:

      15.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 29 of 43
       15.2.1.    Describe in detail the factual basis for your answer or

                  qualification, including a specific accounting of the disposition

                  of the $6,000.00;

                  RESPONSE:

       15.2.2.    Identify all persons with personal knowledge of the facts you

                  described; and

                  RESPONSE:

       15.2.3.    Identify all documents which in any manner support, evidence,

                  comment on, pertain to, mention, or reflect the facts you

                  described.

                  RESPONSE:

   15.3.   REQUEST TO PRODUCE: ​Produce any and all documents

           identified in response to the preceding interrogatory.

   15.4.   RESPONSE​:




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 30 of 43
16.    REQUEST No. 16​:

      16.1.   REQUEST FOR ADMISSION​: Admit that Defendant failed to

              produce certain financial account statements in violation of

              Bankruptcy Court Order.

              RESPONSE:

      16.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          16.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:

          16.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:

          16.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 31 of 43
      16.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE​:

17.    REQUEST No. 19​:

      17.1.   REQUEST FOR ADMISSION​: Admit that Defendant transferred

              real property located at 834 Country Creek Dr. to Creditor in partial

              satisfaction of the judgment Creditor obtained from the lawsuit filed

              against Defendant in 22nd Circuit Court of Michigan.

              RESPONSE:

      17.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          17.2.1.    Describe in detail the factual basis for your answer or

                     qualification, including the specific motivations of the

                     Defendant concerning this transfer;

                     RESPONSE:

          17.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 32 of 43
          17.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

      17.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE​:

18.    REQUEST No. 18​:

      18.1.   REQUEST FOR ADMISSION​: Admit that the balance of Creditor’s

              judgment against Defendant is $1.2 million.

              RESPONSE:

      18.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          18.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 33 of 43
       18.2.2.    Identify all persons with personal knowledge of the facts you

                  described; and

                  RESPONSE:

       18.2.3.    Identify all documents which in any manner support, evidence,

                  comment on, pertain to, mention, or reflect the facts you

                  described.

                  RESPONSE:

   18.3.   REQUEST TO PRODUCE: ​Produce any and all documents

           identified in response to the preceding interrogatory.

           RESPONSE​:




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 34 of 43
19.    REQUEST No. 19​:

      19.1.   REQUEST FOR ADMISSION​: Admit that at Defendant’s

              examination by the Plaintiff, held by Plaintiff pursuant to ​Fed. R.

              Bankr. P. 2004​, Defendant was unable to account for the disposition

              of funds from the liquidation of Creditor’s assets, was unable to

              account for specific transactions within his bank account records, and

              falsely stated he had authority to liquidate Creditor’s assets as

              described in Plaintiff’s Complaint.

              RESPONSE:

      19.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          19.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:

          19.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 35 of 43
          19.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

      19.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE​:

20.    REQUEST No. 20​:

      20.1.   REQUEST FOR ADMISSION​: Admit that Defendant concealed,

              destroyed, or failed to keep or preserve recorded information,

              including books, documents, records, and papers from which Plaintiff

              might ascertain Defendant’s financial condition, specifically with

              regard to the disposition of funds withdrawn from Creditor’s financial

              accounts or otherwise fraudulently liquidated for the Creditor.

              RESPONSE:

      20.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 36 of 43
          20.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:

          20.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:

          20.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

      20.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE​:

21.    REQUEST No. 21​:

      21.1.   REQUEST FOR ADMISSION​: Admit that Defendant knowingly

              and fraudulently made a false oath in connection with this case when

              he testified that he had authority to liquidate the Creditor’s assets.

              RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 37 of 43
   21.2.   INTERROGATORY​: If your answer to the preceding Request for

           Admission is in the negative or qualified in any matter:

       21.2.1.    Describe in detail the factual basis for your answer or

                  qualification;

                  RESPONSE:

       21.2.2.    Identify all persons with personal knowledge of the facts you

                  described; and

                  RESPONSE:

       21.2.3.    Identify all documents which in any manner support, evidence,

                  comment on, pertain to, mention, or reflect the facts you

                  described.

                  RESPONSE:

   21.3.   REQUEST TO PRODUCE: ​Produce any and all documents

           identified in response to the preceding interrogatory.

           RESPONSE​:




18-04559-mbm     Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 38 of 43
22.    REQUEST No. 22​:

      22.1.   REQUEST FOR ADMISSION​: Admit that Defendant knowingly

              and fraudulently failed to explain satisfactorily, before determination

              of denial of discharge, a loss of assets or deficiency of assets to meet

              his liabilities, specifically with regard to the unexplained deposits and

              withdrawal from his accounts.

              RESPONSE:

      22.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          22.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:

          22.2.2.    Identify all persons with personal knowledge of the facts you

                     described; and

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 39 of 43
          22.2.3.    Identify all documents which in any manner support, evidence,

                     comment on, pertain to, mention, or reflect the facts you

                     described.

                     RESPONSE:

      22.3.   REQUEST TO PRODUCE: ​Produce any and all documents

              identified in response to the preceding interrogatory.

              RESPONSE​:

23.    REQUEST No. 23​:

      23.1.   REQUEST FOR ADMISSION​: Admit that Defendant refused to

              obey a lawful Order of this Court (​Lead Case Doc # 29​) to produce

              bank account statements and records concerning Defendant’s financial

              affairs that are in his possession, custody, or control.

              RESPONSE:

      23.2.   INTERROGATORY​: If your answer to the preceding Request for

              Admission is in the negative or qualified in any matter:

          23.2.1.    Describe in detail the factual basis for your answer or

                     qualification;

                     RESPONSE:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 40 of 43
        23.2.2.    Identify all persons with personal knowledge of the facts you

                   described; and

                   RESPONSE:

        23.2.3.    Identify all documents which in any manner support, evidence,

                   comment on, pertain to, mention, or reflect the facts you

                   described.

                   RESPONSE:

    23.3.   REQUEST TO PRODUCE: ​Produce any and all documents

            identified in response to the preceding interrogatory.

            RESPONSE​:

                                 Respectfully submitted,

                                 CLAYSON, SCHNEIDER & MILLER P.C.

Dated: February 11, 2019         /s/ Peter F. Schneider
                                 Peter F. Schneider (P75256)
                                 645 Griswold, Suite 3900
                                 Detroit, MI 48226
                                 (313) 237-0850, Ext. 4
                                 pete@detlegal.com




18-04559-mbm      Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 41 of 43
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In the Matter of:                                        In Bankruptcy:

DOUGLAS SCOTT SNYDER,
                                         Case No. 18-47723-mbm
                                         Chapter 7
     Debtor.                             Hon. Marci B. McIvor
__________________________________________________________________

TIMOTHY J. MILLER, TRUSTEE,

      Plaintiff,
                                                         Adv. Pro. No. 18-04559-mbm
                                                         Hon. Marci B. McIvor
vs.

DOUGLAS SCOTT SNYDER,

     Defendant.
__________________________________________________________________

                             CERTIFICATE OF SERVICE
      I hereby certify that on ​February 11, 2019​, I (or an employee of Clayson,
Schneider & Miller, P.C.), served the following paper(s):

Plaintiff’s First Set of Discovery Requests and Certificate of Service

on the ​following parties​ located at these addresses:




18-04559-mbm        Doc 13   Filed 02/11/19   Entered 02/11/19 12:38:40   Page 42 of 43
United States Trustee     Defendant                 Defendant’s Attorney
211 West Fort Street      Douglas Scott Snyder      David S. Wilkinson
Suite 700                 326 East Summit St.       23843 Joy Road
Detroit, MI 48226         Ann Arbor, MI 48104       Dearborn Heights, MI 48127

by filing the paper(s) with the Clerk of the Court using the Electronic Case Files

system which will send ​electronic notification of such filing to the above

referenced parties (or their attorney) and any parties that requested electronic

service of documents filed in this case.

                                 Respectfully submitted,

                                 CLAYSON, SCHNEIDER & MILLER P.C.

Dated: February 11, 2019         /s/ Peter F. Schneider
                                 Peter F. Schneider (P75256)
                                 645 Griswold, Suite 3900
                                 Detroit, MI 48226
                                 (313) 237-0850, Ext. 4
                                 pete@detlegal.com




18-04559-mbm     Doc 13    Filed 02/11/19   Entered 02/11/19 12:38:40   Page 43 of 43
